DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas G. Wiseman on 08/10/2022.
The application has been amended the claims as follows:
1. (Currently Amended) A process 
a)	initially charging an ethylenically unsaturated compound;
b)	adding a ligand of formula (I):
	 A
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I)
	wherein
R1 is selected from: -(C1-C12)-alkyl, -(C6-C12)-cycloalkyl, -(C6-C20)-aryl [[,]] or -(C5-C20)-heteroaryl, 
wherein the -(C6-C12)-cycloalkyl radical, the -(C6-C20)-aryl radical and the -(C5-C20)-heteroaryl radical, each may have substituents which are selected from: -(C1-C12)-alkyl, -O-(C1-C12)-alkyl;
R2 and R3 are selected from: -(C1-C12)-alkyl, -(C6-C12)-cycloalkyl [[,]] or -(C6-C20)-aryl;
wherein the -(C6-C12)-cycloalkyl radical and the -(C6-C20)-aryl radical, may have substituents which are selected from: -(C1-C12)-alkyl, -O-(C1-C12)-alkyl;
and a compound comprising Ru;
c) 	adding an acid (II) having the formula (IIa) or (IIb):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(IIa)
wherein R4 is -(C1-C18)-alkyl;

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
(IIb)
wherein R5 is -(C1-C18)-alkyl;
d1)	feeding in CO;
e) 	heating the reaction mixture from a) to d) to convert the ethylenically unsaturated compound directly into an ester or diester of acid (II) without isolation of intermediates.	

2. (Currently Amended) The process 
wherein the ethylenically unsaturated compound is selected from: ethene, propene, 1-butene, cis- and/or trans-2-butene, isobutene, 1,3-butadiene, 1-pentene, cis- and/or trans-2-pentene, 2-methyl-1-butene, 3-methyl-1-butene, 2-methyl-2-butene, hexene, tetramethylethylene, heptene, 1-octene, 2-octene, di-n-butene, or mixtures thereof.
3. (Currently Amended) The process 
wherein R1 is selected from: -(C1-C12)-alkyl, -(C6-C20)-aryl [[,]] or -(C5-C20)-heteroaryl. 
4. (Currently Amended) The process 
wherein R2 and R3 are -(C3-C12)-cycloalkyl.
5. (Currently Amended) The process 1,
wherein the compound comprising Ru is selected from: Ru3(CO)12, RuCl3*H2O, Ru(Cl)2(DMSO)4, Ru(acac)3.
6. (Currently Amended) The process 
wherein R4 is -(C1-C12)-alkyl.
7. (Currently Amended) The process 
wherein R5 is -(C1-C12)-alkyl.
8. (Currently Amended) The process 
comprising the additional process step d2):
d2) feeding in H2.
9. (Currently Amended) The process 
wherein the H2 pressure is in the range from 1 MPa (10 bar) to 6 MPa (60 bar).
10. (Currently Amended) The process 
comprising the additional process step d3):
d3) adding H2O.
11. (Currently Amended) The process 
wherein H2O is added in an amount such that the molar ratio of H2O to the ethylenically unsaturated compound is in the range from 1:1 to 10:1.
12. (Currently Amended) The process 
comprising the additional process step d4):
d4) adding para-toluenesulfonic acid.
13. (Currently Amended) The process 
wherein the acid (II) is added in process step c) in an amount such that the molar ratio of acid to the ethylenically unsaturated compound is in the range from 2:1 to 10:1.
14. (Currently Amended) The process 
wherein the acid (II) has the formula (IIa).
15. (Currently Amended) The process 
wherein the ligand in process step b) is selected from:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(1)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
          (2)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
          (3)

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
          (4)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
    (5)
 or

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
        (6).

Allowable Subject Matter
Claims 1-15 are allowable.
The closest prior is Drent et al. (EP 0329252 B1, applicants submitted in IDS).
Drent et al. teach a process for producing carboxylic acid ester catalyzed by ruthenium compound and an acidic compound comprising one of element of phosphorus, antimony, arsenic, molybdenum, tungsten.
However, the reference of Drent et al. does not suggest a ligand having the formula (I).
Neither Drent et al. nor any prior arts of the record specifically teaches or suggests a process for producing carboxylic acid ester catalyzed by ruthenium compound and the ligand as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 2-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/Primary Examiner, Art Unit 1738